EXHIBIT PNM Resources Names New Director Second quarter earnings, dividend decision to be announced Aug. 11 (ALBUQUERQUE, N.M.) – The Board of Directors of PNM Resources (NYSE: PNM) today elected its newest member, Donald K. Schwanz, retired chairman and CEO of CTS Corporation. Schwanz was CTS chairman and CEO for more than six years, having also served as president and COO for the international electronic components designer and manufacturer. He also served in numerous high-level executive positions at
